Hawes, Justice.
The order appealed from here and certified by the trial judge for immediate review is one refusing *74to compel answers by the plaintiff to 29 separate questions propounded to him upon the taking of his oral deposition. Plaintiff filed a divorce action seeking a divorce on the ground of cruel treatment. The defendant wife filed a cross complaint seeking a divorce on grounds of adultery and cruel treatment. The questions which the plaintiff refused to answer "on advice of counsel” related to his knowledge of, acquaintance with and relations with a named woman who was apparently a resident of London, England. When the first of these questions was propounded to the plaintiff, he was advised by his attorney not to answer the same, and thereafter, upon the specific advice of his counsel on the propounding of these 29 questions refused to answer each one "on advice of counsel.” It is plain from the context of the questioning in general that plaintiff was invoking the fifth amendment privilege against self-incrimination which privilege is statutorily guaranteed by Code §§ 38-1102 and 38-1205. The complaint of the appellant is simply that the privilege should not have been accorded the plaintiff in the absence of the express invoking by him of the privilege against self-incrimination. There is no merit in this contention. The trial court has a wide latitude of discretion in controlling the scope of cross examination and in the absence of an abuse of that discretion its exercise will not be controlled. See Bishop v. Bishop, 157 Ga. 408 (121 SE 305), a case strikingly like the present on its facts. See also Pledger v. State of Ga., 77 Ga. 242 (3 SE 320); Empire Life Ins. Co. v. Einstein, 12 Ga. App. 380 (77 SE 209); and Cochran v. Neely, 123 Ga. App. 500 (181 SE2d 511).
Submitted July 13, 1971
Decided September 27, 1971.
Ross & Finch, Charles E. McCranie, for appellant.
Westmoreland, Hall & Bryan, John Westmoreland, Jr., for appellee.

Judgment affirmed.


All the Justices concur.